Title: From Thomas Jefferson to Sampson Mathews, 25 December 1780
From: Jefferson, Thomas
To: Mathews, Sampson



Sir
Richmond Decemr. 25th. 1780.

We purchased from Capt. B. Harrison of Rockingham county one thousd. weight of powder which was to be delivered at Staunton to Colo. W. Bowyer who was to examine it. As it is more expedient for the public service that this be forwarded to the county Lieutenant of Frederic, I must beg the favor of you to have measures taken for the examining it at Capt. Harrisons and forwarding it to the county Lieutenant of Frederic. It is necessary that he receive it during the course of the ensuing month of January.

T J

